UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2421



In re: EDNA GORHAM BEY, a/k/a Ghyllian Bell, a/k/a Edna Gorham,
a/k/a Edna Rosser-El, a/k/a Jateyah Ali, a/k/a Edna Bey,


                Petitioner.



                 On Petition for Writ of Mandamus.
             (8:06-cr-00260-RWT-1; 8:11-cv-03238-RWT)


Submitted:   March 26, 2013                 Decided:   April 4, 2013


Before DUNCAN, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edna Gorham Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edna    Gorham    Bey     petitions         for   a    writ   of    mandamus,

alleging that the district court has unduly delayed in ruling on

her 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                         She seeks an

order from this court directing the district court to act.                           Our

review of the district court’s docket reveals that the court

denied   Bey’s    § 2255    motion    by       order   entered      on   February   26,

2013.    Accordingly,       because    the       district        court   has   recently

decided Bey’s case, we grant leave to proceed in forma pauperis

and deny as moot the mandamus petition.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     PETITION DENIED




                                           2